Exhibit 10.2


TRI POINT GROUP, INC.
2013 LONG-TERM INCENTIVE PLAN
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT – TSR PERFORMANCE
MEASUREMENT
(EXECUTIVE FORM)
TRI Pointe Group, Inc., a Delaware corporation (the "Company"), hereby grants to
[___________________] (the "Holder") as of [____________________] (the "Grant
Date"), pursuant to the terms and conditions of the TRI Pointe Group, Inc. 2013
Long-Term Incentive Plan, as amended (the "Plan"), an award of performance-based
restricted stock units (the "Award" and the restricted stock units granted
pursuant to this Agreement, the "Award Units") with respect to
[________________] shares of the Company's Common Stock, par value $0.01 per
share ("Common Stock"), upon and subject to the restrictions, terms and
conditions set forth in the Plan and this agreement (the "Agreement").
Capitalized terms used in this Agreement and not defined herein or set forth in
Attachment A have the respective meanings given to them in the Plan.
1.Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Holder accepts this Agreement by executing it in the space provided
below and returning such original execution copy to the Company, or by approving
this Agreement by electronic means in a manner that has been approved by the
Company.
2.    Rights as a Stockholder. Each Award Unit shall represent the Holder's
right to receive one share of the Company's Common Stock if and to the extent
that such Award Unit becomes vested pursuant to the terms and conditions of this
Agreement and the Plan. The Holder shall not be entitled to any privileges of
ownership with respect to the shares of Common Stock subject to the Award unless
and until, and only to the extent, such shares become vested pursuant to Section
3 hereof and the Holder becomes a stockholder of record with respect to such
shares. As of each date on which the Company pays a cash dividend to record
owners of shares of Common Stock (a "Dividend Date"), then the number of Award
Units and shares subject to the Award shall increase by (i) the product of the
total number of shares subject to the Award immediately prior to such Dividend
Date multiplied by the dollar amount of the cash dividend paid per share of
Common Stock by the Company on such Dividend Date, divided by (ii) the Fair
Market Value of a share of Common Stock on such Dividend Date. Any such
additional Award Units and shares shall be subject to the same restrictions,
vesting conditions and payment terms set forth herein as the shares to which
they relate.
3.    Performance Period and Vesting.
3.1.    Performance-Based Vesting Conditions. The Award granted pursuant to this
Agreement shall constitute a Performance Award (as defined in the Plan). Except
as otherwise provided in this Section 3, if and to the extent that all or a
portion of the Award (as determined in accordance with the provisions of
Attachment B) shall vest on the Vesting Date as a result of the Company
satisfying the Performance Measures set forth in Attachment B to this Agreement
over the Performance Period, the Holder shall become vested in the Award Units,
or the applicable portion thereof, if any, on the Vesting Date, provided that
the Holder remains continuously employed by the Company through the Vesting
Date. As used herein, (i) the term "Performance Period" shall mean the three
(3)-year period beginning on [______________]and ending on [______________]and
(ii) the term "Vesting Date" shall mean [______________]. If the Performance
Period is shortened pursuant to Section 3.2 as a result of a Change in Control,
appropriate adjustments to the performance targets, performance periods and the
determination of actual performance shall be made by the Committee in order to
carry out the intent of this Agreement.
3.2.    Change in Control and Acceleration. In the event a Change in Control
occurs after the first day of the Performance Period but prior to the end of the
Performance Period, the Performance Period shall terminate on the closing date
of the Change in Control transaction and the following provisions shall apply:
3.2.1.    If (a) the closing of the Change in Control transaction occurs on or
before the twelve (12)-month anniversary of the first day of the Performance
Period, (b) the Holder remains


 
 








--------------------------------------------------------------------------------





continuously by the Company through the date of the closing of the Change in
Control transaction, and (c) the Award is not assumed in full by the acquiring
or successor company or its affiliate upon the closing of the Change in Control
or otherwise expressly continued in full force and effect pursuant to the terms
of the Change in Control transaction, 50% of the Award Units shall vest as of
the date of the closing of the Change in Control transaction.
3.2.2.    If (a) the closing of the Change in Control transaction occurs on or
before the twelve (12)-month anniversary of the first day of the Performance
Period, (b) the Holder remains continuously employed by the Company through the
date of the closing of the Change in Control transaction, and (c) the Award is
assumed in full by the acquiring or successor company or its affiliate upon the
closing of the Change in Control, or is otherwise expressly continued in full
force and effect pursuant to the terms of the Change in Control transaction, 50%
of the Award Units may become vested in accordance with the provisions of the
last sentence of this Section 3.2.2. If (i) the Holder remains continuously
employed by the Company or its successor-in-interest or an affiliate thereof
through the Vesting Date, 50% of the Award Units shall become fully vested
effective as of the Vesting Date or (ii) if the Holder suffers a Qualifying
Termination before the Vesting Date, 50% of the Award Units shall become vested
upon the effective date of such Qualifying Termination.
3.2.3.    If (a) the closing of the Change in Control transaction occurs after
the twelve (12)-month anniversary of the first day of the Performance Period,
(b) the Holder remains continuously employed by the Company through the date of
the closing of the Change in Control transaction, and (c) the Award is not
assumed in full by the acquiring or successor company or its affiliate upon the
closing of the Change in Control or otherwise expressly continued in full force
and effect pursuant to the terms of the Change in Control transaction, the Award
shall vest as of the date of the closing of the Change in Control transaction,
but only with respect to a number of Award Units equal to the Change in Control
Units.
3.2.4.    If (a) the closing of the Change in Control transaction occurs after
the twelve (12)-month anniversary of the first day of the Performance Period,
(b) the Holder remains continuously employed by the Company through the date of
the closing of the Change in Control transaction, and (c) the Award is assumed
in full by the acquiring or successor company or its affiliate upon the closing
of the Change in Control, or is otherwise expressly continued in full force and
effect pursuant to the terms of the Change in Control transaction, the Award
Units may become vested in accordance with the provisions of the last sentence
of this Section 3.2.4, but only with respect to a number of Award Units equal to
the Change in Control Units. If (i) the Holder remains continuously employed by
the Company or its successor-in-interest or an affiliate thereof through the
Vesting Date, such Change in Control Units shall become fully effective as of
the Vesting Date or (ii) if the Holder suffers a Qualifying Termination before
the Vesting Date and the Holder remains continuously employed by the Company or
its successor-in-interest or an affiliate thereof through the date of such
Qualifying Termination, the Change in Control Units shall become vested upon the
effective date of such Qualifying Termination.
3.2.5.    For purposes of this Agreement, a "Change in Control" means (i) the
acquisition, other than from the Company, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act ) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 35% or more of either the then outstanding shares of Common
Stock of the Company or the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors, but excluding, for this purpose, any such acquisition by the Company
or any of its subsidiaries, or any employee benefit plan (or related trust) of
the Company or its subsidiaries, or any entity with respect to which, following
such acquisition, more than 65% of, respectively, the then outstanding equity of
such entity and the combined voting power of the then outstanding voting equity
of such entity entitled to vote generally in the election of all or
substantially all of the members of such entity's governing body is then
beneficially owned, directly or indirectly, by the individuals and entities who
were the beneficial owners, respectively, of the Common Stock and voting
securities of the Company immediately prior to such acquisition in substantially
the same proportion as their ownership, immediately prior to such acquisition,
of the then outstanding shares of Common Stock of


 
2








--------------------------------------------------------------------------------





the Company or the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors, as the case may be; or (ii) the consummation of a reorganization,
merger or consolidation of the Company, in each case, with respect to which all
or substantially all of the individuals and entities who were the respective
beneficial owners of the Common Stock and voting securities of the Company
immediately prior to such reorganization, merger or consolidation do not,
following such reorganization, merger or consolidation, beneficially own,
directly or indirectly, more than 60% of, respectively, the then outstanding
shares of Common Stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such reorganization, merger
or consolidation; or (iii) a complete liquidation or dissolution of the Company
or the sale or other disposition of all or substantially all of the assets of
the Company. Notwithstanding the foregoing, (i) any bona fide primary or
secondary public offering shall not constitute a Change in Control and (ii) if a
Change in Control constitutes a payment event with respect to any payment or
benefit that provides for the deferral of compensation and is subject to Section
409A, the Change in Control transaction or event with respect to such payment or
benefit must also constitute a "change in control event," as defined in Treasury
Regulation §1.409A-3(i)(5) to the extent required by Section 409A.
3.2.6.    The portion of the Award Units that do not vest in the event of a
Change in Control pursuant to Sections 3.2.1, 3.2.2, 3.2.3 or 3.2.4 (i.e., the
total number of Award Units less the number of Award Units that become vested
pursuant to Sections 3.2.1, 3.2.2, 3.2.3 and 3.2.4) shall be cancelled and
forfeited by the Holder for no consideration on the date of the Change in
Control.
3.3.    Termination of Employment; Death or Disability; Failure to Satisfy
Performance Measures.
3.3.1.    Except as otherwise provided in Section 3.2 or Section 3.3.2, if the
Holder's employment terminates prior to the Vesting Date for any reason, then
the entire Award shall be immediately forfeited by the Holder for no
consideration and cancelled, effective as of the date of the Holder's
termination of employment.
3.3.2.    If the Holder dies or becomes Disabled before the Vesting Date, the
Pro-Rated Portion of the Award Units shall become vested upon the date of the
Holder's death or the date on which the Holder became Disabled, whichever occurs
first. The balance of the Award Units shall be cancelled and forfeited by the
Holder for no consideration effective as of the date of the Holder's death or
the date on which the Holder became Disabled, whichever occurs first.
3.3.3.    If the Holder remains continuously employed by the Company through the
Vesting Date, but the TSR for the Company for the Performance Period does not
equal or exceed the Maximum Performance Level as set forth on Attachment B to
this Agreement and the Holder thus does not become vested in 100% of the Award
Units, then any Award Units in which the Holder does not become vested pursuant
to the Performance Measures set forth in said Attachment B shall be immediately
forfeited by the Holder for no consideration and cancelled, effective as of the
last day of the Performance Period.
4.    Delivery of Certificates. Subject to Section 6, as soon as practicable
after the vesting of Award Units, in whole or in part, but in no event later
than March 15 of the calendar year immediately following the year in which Award
Units become vested, the Company shall (i) deliver or cause to be delivered one
or more certificates issued in the Holder's name (or such other name as is
acceptable to the Company and designated in writing by the Holder), or
(ii) issue in book entry form registered in the name of the Holder (or such
other name as is acceptable to the Company and designated in writing by the
Holder) a written or electronic notice or statement representing the number of
vested shares represented by such vested Award Units. The Company shall pay all
original issue or transfer taxes and all fees and expenses incident to such
delivery, except as otherwise provided in Section 6. Prior to the issuance to
the Holder of the shares of Common Stock subject to the Award, the Holder shall
have no direct or secured claim in any specific assets of the Company or in such
shares of Common Stock, and will have the status of a general unsecured creditor
of the Company.


 
3








--------------------------------------------------------------------------------





5.    Transfer Restrictions and Investment Representation.
5.1.    Nontransferability of Award. The Award may not be transferred by the
Holder other than by will or the laws of descent and distribution, pursuant to
the designation of one or more beneficiaries on the form prescribed by the
Company, a trust or entity established by the Holder for estate planning
purposes, a charitable organization designated by the Holder or pursuant to a
qualified domestic relations order, in each case, without consideration. Except
to the extent permitted by the foregoing sentence, the Award and the Award Units
may not be sold, transferred, assigned, pledged, hypothecated, encumbered or
otherwise disposed of (whether by operation of law or otherwise) or be subject
to execution, attachment or similar process. Upon any attempt to so sell,
transfer, assign, pledge, hypothecate, encumber or otherwise dispose of the
Award or the Award Units in violation of this Agreement or the Plan, the Award
and the Award Units and all rights hereunder shall immediately become null and
void.
5.2.    Investment Representation. The Holder hereby represents and covenants
that (a) any share of Common Stock acquired upon the vesting of the Award Units
will be acquired for investment and not with a view to the distribution thereof
within the meaning of the Securities Act of 1933, as amended (the "Securities
Act"), unless such acquisition has been registered under the Securities Act and
any applicable state securities laws; (b) any subsequent sale of any such shares
shall be made either pursuant to an effective registration statement under the
Securities Act and any applicable state securities laws, or pursuant to an
exemption from registration under the Securities Act and such state securities
laws; and (c) if requested by the Company, the Holder shall submit a written
statement, in form satisfactory to the Company, to the effect that such
representation (x) is true and correct as of the date of vesting of any shares
of Common Stock hereunder or (y) is true and correct as of the date of any sale
of any such share, as applicable. As a further condition precedent to the
delivery to the Holder of any shares of Common Stock subject to the Award, the
Holder shall comply with all regulations and requirements of any regulatory
authority having control of or supervision over the issuance or delivery of the
shares and, in connection therewith, shall execute any documents which the Board
shall in its sole discretion deem necessary or advisable.
5.3.    Additional Restrictions. If the Holder is, or becomes, a person subject
to any policy of the Company providing for recoupment of performance based
compensation in the event of a restatement of the Company's financial results,
then Holder agrees the Award and the Award Units (and any shares of Common Stock
issued with respect thereto) will be subject to such recoupment policy. The
Company may impose, and Holder agrees to be bound by, such restrictions,
conditions or limitations as the Company determines appropriate as to the timing
and manner of any resales or other transfers of any Award Units (and any shares
of Common Stock issued with respect thereto) as to which transferability
restrictions have lapsed as provided under this Agreement, including without
limitation (a) restrictions under an insider trading or other Company policy,
(b) restrictions designed to delay and/or coordinate the timing and manner of
sales by Holder and others following a public offering of the Company's
securities, (c) stock ownership or holding requirements and (d) the required use
of a specified brokerage firm for such resales or other transfers.
6.    Additional Terms and Conditions of Award.
6.1.    Withholding Taxes. The Company shall have the right to require, prior to
the issuance or delivery of any shares of Common Stock upon the vesting of the
Award Units, payment by the Holder of such Award of any federal, state, local or
other taxes which may be required to be withheld or paid in connection with such
Award (the "Required Tax Payments"). The Holder may satisfy his or her
obligation to advance the Required Tax Payments by any of the following means:
(1) a cash payment to the Company, (2) delivery (either actual delivery or by
attestation procedures established by the Company) to the Company of previously
owned whole shares of Common Stock having an aggregate Fair Market Value,
determined as of the Tax Date, equal to the Required Tax Payments,
(3) authorizing the Company to withhold whole shares of Common Stock which would
otherwise be delivered or an amount of cash which would otherwise be payable to
the Holder having an aggregate Fair Market Value, determined as of the Tax Date,
equal to the Required Tax Payments or (4) any combination of (1), (2) and (3).
Shares of Common Stock to be delivered or withheld may not have an aggregate
Fair Market Value in excess of the amount determined by applying the minimum
statutory withholding rate. Any fraction of a share of Common Stock


 
4








--------------------------------------------------------------------------------





which would be required to satisfy such an obligation shall be disregarded and
the remaining amount due shall be paid in cash by the Holder.
6.2.    Adjustment. In the event of any equity restructuring (within the meaning
of Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation-Stock Compensation) that causes the per share value of shares
of Common Stock to change, such as a stock dividend, stock split, spinoff,
rights offering or recapitalization through an extraordinary dividend, the terms
of this Award, including the number and class of securities subject hereto,
shall be appropriately adjusted by the Committee. In the event of any other
change in corporate capitalization, including a merger, consolidation,
reorganization, or partial or complete liquidation of the Company, such
equitable adjustments described in the foregoing sentence may be made as
determined to be appropriate and equitable by the Committee (or, if the Company
is not the surviving corporation in any such transaction, the board of directors
of the surviving corporation) to prevent dilution or enlargement of rights of
participants. The decision of the Committee regarding any such adjustment shall
be final, binding and conclusive.
6.3.    Compliance with Applicable Law. The Award is subject to the condition
that if the listing, registration or qualification of the shares of Common Stock
subject to the Award upon any securities exchange or under any law, or the
consent or approval of any governmental body, or the taking of any other action
is necessary or desirable as a condition of, or in connection with, the delivery
of shares hereunder, the shares of Common Stock subject to the Award shall not
be delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company. The Company
agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval or other action.
6.4.    Award Confers No Rights to Continued Employment. In no event shall the
granting of the Award or its acceptance by the Holder, or any provision of the
Agreement or the Plan, give or be deemed to give the Holder any right to
continued employment by the Company, any Subsidiary or any affiliate of the
Company or affect in any manner the right of the Company, any Subsidiary or any
affiliate of the Company to terminate the employment of any person at any time.
6.5.    Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Holder or by the Company forthwith to the
Committee for review. The resolution of such a dispute by the Committee shall be
final and binding on all parties.
6.6.    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
the Holder and his or her heirs, executors, administrators, successors and
assigns.
6.7.    Notices. All notices, requests or other communications provided for in
this Agreement shall be made, if to the Company, to TRI Pointe Group, Inc.,
Attn: Chief Financial Officer, 19540 Jamboree Road, Suite 300, Irvine,
California 92612, and if to the Holder, to the last known mailing address of the
Holder contained in the records of the Company. All notices, requests or other
communications provided for in this Agreement shall be made in writing either
(a) by personal delivery, (b) by facsimile or electronic mail with confirmation
of receipt, (c) by mailing in the United States mails or (d) by express courier
service. The notice, request or other communication shall be deemed to be
received upon personal delivery, upon confirmation of receipt of facsimile or
electronic mail transmission or upon receipt by the party entitled thereto if by
United States mail or express courier service; provided, however, that if a
notice, request or other communication sent to the Company is not received
during regular business hours, it shall be deemed to be received on the next
succeeding business day of the Company.
6.8.    Governing Law. This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
laws of the United States, shall be governed by


 
5








--------------------------------------------------------------------------------





the laws of the State of Delaware and construed in accordance therewith without
giving effect to principles of conflicts of laws.
6.9.    Agreement Subject to the Plan. This Agreement is subject to the
provisions of the Plan, including without limitation, Section 4.2 relating to
terms of Performance Awards, and shall be interpreted in accordance therewith.
To the extent of any inconsistency between the terms of the Plan and the terms
of this Agreement, the terms of the Plan shall control. The Holder hereby
acknowledges receipt of a copy of the Plan.
6.10.    Entire Agreement. The Plan is incorporated herein by reference. This
Agreement and the Plan constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and the Holder with respect to the
subject matter hereof, and may not be modified adversely to the Holder's
interest except by means of a writing signed by the Company and the Holder.
6.11.    Partial Invalidity. The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof and this Agreement shall be construed in all respects as if such invalid
or unenforceable provision was omitted.
6.12.    Amendment and Waiver. The provisions of this Agreement may be amended
or waived only by the written agreement of the Company and the Holder, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.
6.13.    Counterparts. This Agreement may be executed in two counterparts each
of which shall be deemed an original and both of which together shall constitute
one and the same instrument.
6.14.    Section 409A. This Agreement will be interpreted in accordance with
Section 409A of the Code, to the extent applicable, including without limitation
any Treasury Regulations or other Department of Treasury guidance that may be
issued or amended after the date hereof, and will not be amended or modified in
any manner that would cause this Agreement to violate the requirements of
Section 409A. If, following the date hereof, the Committee determines that the
Award may be subject to Section 409A, including such Department of Treasury
guidance as may be issued after the date hereof, the Committee may, in its
discretion, adopt such amendments to this Agreement or adopt such other policies
and procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, as the Committee determines are necessary or
appropriate to (i) exempt the Award from Section 409A and/or preserve the
intended tax treatment of the benefits provided with respect to the Award, or
(ii) comply with the requirements of Section 409A. Notwithstanding anything to
the contrary in the Plan or in this Agreement, the Holder agrees that the Holder
(or the Holder's estate or permitted beneficiary(ies)) will be solely
responsible for the satisfaction of all taxes, interest and penalties that may
be imposed on the Holder or for the Holder's account in connection with this
Award (including, without limitation, any taxes, interest and penalties under
Section 409A), and neither the Company nor its Affiliates will have any
obligation to reimburse, indemnify or otherwise hold the Holder (or the Holder's
estate or permitted beneficiary(ies)) harmless from any or all of such taxes,
interest or penalties.
TRI POINTE GROUP, INC.,
a Delaware corporation
By:

Name:    
Its:    

Accepted this ______ day of ____________, 20_____.


 
6








--------------------------------------------------------------------------------





    
Employee





Attachment A
DEFINITIONS
For purpose of this Agreement, the following terms shall have the meanings set
forth below:
"Beginning Average Market Value" means, with respect to the Company, or a
company in the Company's Peer Group, the average Stock Price for each of the
trading days in the thirty (30) calendar day period ending on and including the
first day of the Performance Period.
"Change in Control Units" in the event a Change in Control is consummated during
the Performance Period but before the Vesting Date, Change in Control Units
means the total number of Award Units, multiplied by the percentage in the
column labeled "Percentage of Award That Vests" (which may be 0%, if
applicable), as set forth in Attachment B (based on the actual Performance Level
set forth in Attachment B as determined by the TSR Percentile achieved by the
Company through the closing date of the Change in Control as if the closing date
of the Change in Control were the last day of the Performance Period).
"Disabled" means (a) "disabled," disability" or any substantially similar term
as defined in the Holder's employment agreement, if applicable, or (b) if the
Holder is not a party to an employment agreement or if his or her employment
agreement does not have such a definition, the following: means that the Holder
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or has lasted or can be expected to last for a continuous period
of one hundred eighty (180) days or more. Whether the Holder has become Disabled
and the date on which the Holder became Disabled shall be determined by the
Committee.
"Ending Average Market Value" means, with respect to the Company, or a company
in the Company's Peer Group, the average Stock Price for each of the trading
days in the thirty (30) calendar day period ending on and including the last day
of the Performance Period.
"Misconduct" means (a) "Cause" as defined in the Holder's employment agreement
or change in control agreement, if applicable, or (b) if the Holder is not a
party to an employment agreement or change in control agreement or if his or her
employment agreement or change in control agreement does not have a definition
of "cause", the following: (i) the Holder's breach of any agreement with the
Company (or its successor-in-interest), (ii) the Holder's failure or refusal to
satisfactorily perform the duties reasonably required of him or her as an
employee to the Company (or its successor-in-interest), (iii) the Holder's
commission of any act of fraud, embezzlement, dishonesty or insubordination,
(iv) the Holder's unauthorized use or disclosure by such person of confidential
information or trade secrets of the Company (or its successor-in-interest),
(v) the Holder's breach of a policy of the Company (or its
successor-in-interest) or the rules of any governmental or regulatory body
applicable to the Company (or its successor-in-interest) or (vi) any other
misconduct by such person which has, or could have, an adverse impact on the
business, reputation or affairs of the Company (or its successor-in-interest).
"Performance Measures" means the Performance Measures set forth on Attachment B
to this Agreement.
"Pro-Rated Portion" means the number of Award Units determined as of the date of
(i) the Holder's death before the last day of the Performance Period or (ii) the
date on which the Holder became Disabled before the last day of the Performance
Period, which number shall be equal to 50% of the number of Award Units granted
pursuant to this Agreement, multiplied by a fraction, the numerator of which is
the number of days from the Grant Date through and including the date of the
Holder's death or Disability before the Vesting Date, whichever occurs first,
and the denominator of which shall be the total number of days from the Grant
Date to the Vesting Date.
"Qualifying Termination" means any termination of the service of the Holder that
occurs within three (3) months prior to or within eighteen (18) months following
a Change in Control, by reason of the Holder's dismissal or discharge by the
Company (or its successor-in-interest) for reasons other than Misconduct.
"Stock Price" means closing price per share of the Company's Common Stock (or of
the common stock of such other company, as applicable) as reported by the New
York Stock Exchange (or, if the Common Stock, or the common stock of a company
in the Company's Peer Group, is not then listed on the New York Stock Exchange,
the principal national stock exchange or other trading market on which the
Common Stock or such common stock is traded).
"Total Stockholder Return" or "TSR" with respect to the Company or a company in
the Company's Peer Group, as applicable, means the quotient determined pursuant
to the following:


X = The Ending Average Market Value.
Y = All cash dividends for the Performance Period, assuming same day
reinvestment into Common Stock (or common stock of the applicable member of the
Peer Group) on the applicable ex-dividend date.
C = The Beginning Average Market Value.
TSR shall be equitably adjusted to reflect stock dividends, stock splits,
reverse stock splits, recapitalizations, spin-offs and other corporate changes
having similar effect.
"TSR Percentile" means the percentile rank of the TSR for the Company during the
Performance Period relative to the TSR for the thirteen (13) companies listed on
Attachment C (the "Peer Group") during the Performance Period; provided,
however, that for purposes of measuring the TSR Percentile, the Committee shall
have the right to make adjustments to the Peer Group based on developments that
occur during the Performance Period, such as removing from the Peer Group,
retroactively to the beginning of the Performance Period, any company no longer
existing as an independent entity or which has announced it is being acquired.





Attachment B
PERFORMANCE MEASURES
 
 
 
 
 
 
Performance Level
 
The Company's TSR
Percentile on Vesting Date
 
Percentage of Award That
Vests
 
 
 
Maximum
 
[] TSR Percentile and above
 
[]%
Target
 
[] TSR Percentile
 
[]%
Threshold
 
[] TSR Percentile
 
[]%
Below Threshold
 
Below [] TSR Percentile
 
0%

The percentage of the Award that vests if the Company's TSR Percentile at the
end of the Performance Period is between the "Threshold" and "Target" or
"Target" and "Maximum" performance levels, as applicable, shall be determined by
straight line interpolation. The Committee shall determine the portion of the
Award that shall vest and become exercisable by multiplying the "Percentage of
Award That Vests," set forth above, by the number of units subject to this
Agreement.





Attachment C
PEER GROUP
Company Name
D.R. Horton, Inc.
Lennar Corp.
PulteGroup, Inc.
NVR, Inc.
Toll Brothers, Inc.
Taylor Morrison Home Corp.
KB Home
CalAtlantic Group, Inc.
Hovnanian Enterprises, Inc
Meritage Homes Corp.
M.D.C. Holdings, Inc.
Beazer Homes USA, Inc.
M/I Homes, Inc.








 
7






